Exhibit 10.5

November 16, 2006

Mr. Peter S. Fortune

39A St. Peters Avenue

Caversham Reading RG4 7DH

United Kingdom

Dear Pete:

Reference is made to your Executive Retention Agreement with Bottomline
Technologies (de), Inc. (the “Company”) dated as of October 10, 2005 (the
“Agreement”). In all respects, the Agreement shall remain in full force and
effect, provided, however, that:

 

1. It is agreed and acknowledged that your current titles for purposes of the
Agreement are President Bottomline Europe, Chief Marketing Officer and Chief
Operating Officer.

 

2. It is further agreed that your current base salary is £161,700 and your
current bonus opportunity is $280,000. Further salary, bonus and equity
incentive adjustments may be made from time to time in accordance with the terms
of the Agreement.

 

3. It is further agreed that the reference to payment of an amount equal to the
Employee’s “then annual base salary” in Section 4.3(b) is hereby amended to read
“then annual base salary and bonus”.

By execution of this letter, you hereby agree to the foregoing amendment of the
Agreement, and reaffirm your obligations under the Agreement.

 

Very truly yours, Bottomline Technologies (de), Inc. By:  

/s/ JOSEPH LEO BARRY

  Joseph Leo Barry   Chairman, Compensation Committee Acknowledged and Agreed:

/s/ PETER S. FORTUNE

Peter S. Fortune